Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the enforcement of an order of the Supreme Court, Queens County, dated June 30, 2009, in an underlying criminal action entitled People v Sheehan, pending under Queens County indictment No. 1124/08.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary writ of prohibition is available only where there exists a clear legal right, and only in those cases where a court acts or threatens to act in excess of its authorized powers (see Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; Matter of Rush v Mordue, 68 NY2d 348, 353 [1986]). It is never available “merely to correct or prevent trial errors of substantive law or procedure, however grievous” (La Rocca v Lane, 37 NY2d 575, 579 [1975], cert denied 424 US 968 [1976]), nor is it available if there exists an adequate remedy by way of appeal or otherwise (see Matter of Molea v Marasco, 64 NY2d 718, 720 [1984]; Matter of Morgenthau v Erlbaum, 59 NY2d 143 [1983], cert denied 464 US 993 [1983]). Dillon, J.P., Eng, Belen and Hall, JJ., concur.